Citation Nr: 0302237	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound to the right leg (other 
than a scar), currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating action 
of the RO that, inter alia, denied the veteran's claim for 
increase.  A notice of disagreement was received in July 
2000.  The RO issued a statement of the case in July 2000 and 
a substantive appeal was received from the veteran later that 
same month.  In an April 2000 rating action, the RO granted 
service connection and assigned a separate 10 percent 
evaluation for a scar as a residual of the shell fragment 
wound of the right leg.  Thus, the Board framed the issue on 
appeal as involving an increase for shell fragment wound 
residuals other than a scar.  

The appeal initially included the issue of entitlement to an 
initial evaluation in excess of 30 percent for PTSD.  In 
October 2001, the Board awarded a 50 percent initial rating 
for PTSD; hence, that issue has been resolved and is no 
longer in appellate status.  In October 2001, the Board 
remanded the claim for a higher evaluation for shell fragment 
wound residuals other than a scar to the RO for additional 
development.  That development has been accomplished; 
however, as the RO has continued the denial of the claim, it 
has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The residuals of shell fragment wound to the right leg 
(other than a scar) consist of minimal limitation of motion 
of the right ankle, evidence of weakness and fatigue after 
prolonged use, and subjective complaints of pain and 
decreased sensation; these symptoms are reflective of no more 
than moderate overall muscle injury, or no more than moderate 
overall foot disability.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right leg (other 
than a scar), have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5284, 4.73, Diagnostic Code 5311, 
5312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(b), (c) (2002).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the July 2000 statement of the case, the 
October 2000 and September 2002 supplemental statements of 
the case, and the October 2001 remand, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim and have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In an October 2001 letter, 
the RO notified the veteran and his representative of the 
notice and duty to assist provisions of the VCAA, what the 
evidence had to show to establish entitlement an increased 
rating, what evidence had already been obtained and what 
information or evidence the veteran could provide in support 
of the claim.  Thereafter, the veteran's representative 
submitted a statement indicating that the veteran had 
received the RO's recent letter regarding the VCAA and 
understood what evidence is needed in support of his claim, 
what evidence has already been obtained and what evidence VA 
will attempt to obtain as well as the evidence the veteran 
will need to furnish.  Hence, the duty to notify has been 
met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, opportunities to present testimony at two 
hearings on appeal.  The veteran has submitted medical 
evidence in support of his claim, and the RO has undertaken 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claim, 
to include obtaining VA outpatient clinical records, 
requesting medical records from treating physicians or 
providers whom the veteran had identified and provided signed 
authorization, and arranging for the veteran to undergo VA 
examinations in February 2000 and January and February 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Background

The service medical records show that in February 1945, the 
veteran was struck in the right leg by shrapnel.  A chart 
entry dated one week after the injury noted that there was an 
irregular laceration about the size of a dime on the antero-
lateral aspect of the middle right leg, but no neurovascular 
impairment.  The wound was cleaned and dressed and the 
veteran was noted to be "healing satisfactorily."  In March 
1945, the veteran was noted to have a "dirty" wound over 
the lateral aspect right middle third of the leg.  He had 
"hypasthesia" over the lateral surface of the leg and 
dorsum of foot.  There was no motor involvement and lesion 
was mainly sensory branch of peroneal nerves.  It was 
recommended that the nerve be repaired when the wound healed.  
The veteran was transferred to further treatment.  

Upon transfer, the veteran complained of throbbing pain in 
the right leg at night and numbness of the distal half of the 
anterior surface of that leg.  Physical examination revealed 
a small granulating wound on the antero-lateral surface of 
the right leg, near mid portion.  There was a narrow band of 
anesthesia that extended from the wound downward to the tip 
of the middle toes.  X-ray studies revealed a metallic 
foreign body in the soft tissue of the leg laterally and 
anterior to the tibia; there was no bone damage.  In April 
1945, the wound was healed and the veteran was discharged to 
duty.  The report of a February 1946 separation examination 
noted the veteran's history of injury and his complaint of 
occasional right leg pain.   

In a September 1946 rating action, service connection was 
granted and a 10 percent rating assigned for scar, 
laceration, shell fragment wound, middle third right leg, 
retained foreign body soft tissues, effective from February 
7, 1946.  

In August 1946, the veteran was admitted to the hospital with 
complaints that, since the injury in service, he had been 
experiencing dull, aching pain in the right leg.  He reported 
that the pain was gradually becoming worse.  The treating 
physician noted that the veteran's injury had been treated 
without operative procedure and the wound healed 
spontaneously in approximately two months.  During the 
hospitalization, a shell fragment was removed from the right 
peroneal muscle space.  Recovery following the operation was 
uneventful.  

In a November 1946 rating action, the RO amended the 
September 1946 rating and characterized the service-connected 
disability as shell fragment wound, right leg, foreign body 
removed August 1946.  The 10 percent rating was continued.   

The veteran submitted a claim for increase in December 1999, 
noting that his right leg condition had become worse.

The veteran presented to a February 2000 VA examination with 
complaints of right lower extremity weakness and right heel 
pain.  He denied periods of flare-ups in terms of pain, but 
did complain of periods of weakness.  He also denied joint 
pain in the extremity.  Precipitating factors of his weakness 
included standing longer than 15 minutes and walking more 
than a half-mile.  The examiner recorded the veteran's report 
of the history of his in-service injury.  The examiner noted 
the possible muscles that were injured as well as the 
veteran's complaint of nerve damage distal to the injury, 
presenting as lack of sensation.  

On physical examination, the examiner noted a 4.5 cm circular 
scar on the anterolateral aspect of the right leg.  The 
circumference of the right leg at a point approximately 21 cm 
beyond the distal patella measured 0.5 cm smaller than the 
left leg.  The veteran reported tenderness to touch or 
pressure over the scar.  Muscle strength of the right lower 
extremity was noted to be 5/5; right ankle dorsiflexion, 
3+/5; plantar flexion 4-/5.  The examiner noted that there 
appeared to be no loss of joint function, only the weakness 
described.  Finally, the examiner noted that the major 
functional deficit the veteran experiences if that he must 
sit or rest at regular intervals due to the weakness.  

As noted previously, in an April 2000 rating action, the RO 
granted service connection for a scar, as a residual of the 
shell fragment wound, and assigned a separate 10 percent 
rating, effective December 9, 1999.  

When the Board initially reviewed the veteran's appeal in 
October 2001, it was noted that he had complained that his 
leg pain had continued and was affecting his mobility.  The 
case was remanded in order to obtain an examination and any 
additional treatment records.  

Private treatment records obtained subsequent to the remand 
include an August 2000 chart entry detailing the veteran's 
complaints of right heel pain.  The assessment heel pain 
syndrome involving ankle equinus and plantar fasciitis with 
calcaneal spurring.    

VA treatment records associated with the claims folder are 
negative for any findings or complaints pertaining to the 
service-connected right leg disability.  

In January 2002, the veteran was afforded a VA muscles 
examination.  At that time, he complained of periods of 
increased pain and stiffness within his right lower leg and 
right foot drop when walking.  He reported that he suffers 
pain on a daily basis and rated it as 7/10 with activities.  
The pain was precipitated by prolonged standing of greater 
than 15 minutes without assistive device and prolonged 
ambulation of more than two blocks without assistive device 
on level surface.  The examiner noted that the exact muscles 
injured were the extensor digitorum brevis/longus and 
tibialis anterior muscle of the right lower extremity.  

The veteran's right lower compartment muscles were noted to 
measure smaller than the left.  Range of motion of the right 
lower extremity was recorded as follows:  knee flexion, 110 
degrees active, 118 degrees passive; extension, lacking 8 
degrees; active dorsiflexion of the foot to 25 degrees, 
passive to 28 degrees; inversion, 13 degrees active, 15 
degrees passive and eversion, 15 degrees active, 18 degrees 
passive.  

The veteran was also afforded a VA orthopedic examination in 
February 2002 at which time the history of his in-service 
injury was reviewed.  The veteran was noted to walk with a 
slight limp on the right and a slight drop foot type of gait.  
He presented to the examination wearing a soft insert in his 
right shoe. 

On physical examination, range of motion of the right ankle 
was recorded as 15 degrees; normal being 20 degrees.  The 
veteran demonstrated plantar flexion to 30 degrees (normal, 
35 degrees); dorsiflexion of the big toe metatarsophalangeal 
joint to 5 degrees (normal, 10 degrees); planter flexion to 5 
degrees (normal, 10 degrees).  The examiner noted there was 
slight tenderness by palpation over the right heel and 
clinical evidence of slight cavus deformity of the right 
foot.  X-ray studies revealed some irregularity over the 
junction of mid and proximal fibular cortex on the right and 
no gross abnormalities of the foot.  The examiner diagnosed 
soft tissue injury, right leg, limited range of motion of the 
right ankle and big toe.

The examiner reviewed the claims file and Board remand and 
commented that the veteran had no particular pain by motion, 
but there was definitive evidence of some weakness and excess 
fatigue by prolonged use of the right foot.  The examiner 
further commented that those symptoms are more likely to be 
increased by increased activities; however, the veteran is 75 
years old and has other medical problems.  Therefore, the 
examiner did not expect that the veteran would be engaged in 
strenuous physical or sporting activities.  With regard to 
propulsion and plantar flexion of the foot, the examiner 
noted that the veteran has limited range of motion in the 
right foot as compared to the left.  The arch appears "a 
little bit" elevated.  Flexion of the toes was slightly 
impaired.  The examiner characterized the veteran's overall 
disability as slight to moderate.  The examiner opined that 
the veteran has objective findings compatible with the 
minimal limitation of motion of the right ankle and toes and 
wears soft-shoe inserts to relieve heel pain, which is 
related to his service-connected injury.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's right leg disability has been rated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5311, pertaining to an injury to Muscle Group 
XI.  

The rating schedule sets forth criteria for defining slight, 
moderate, moderately severe, and severe muscle injuries due 
to gunshot wounds or other trauma.  A slight injury is 
considered a simple wound of muscle without debridement or 
infections.  At least moderate muscle injury is present in 
the case of a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effective of high velocity 
missile, residuals of debridement or prolonged infection.  A 
moderately severe muscle injury is one involving a through 
and through or deep penetrating wound by a small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A severe muscle injury is one 
involving a through and through or deep penetrating wound due 
to high-velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56(d). 

Under Diagnostic Code 5311, noncompensable evaluation is 
warranted for slight injury to Muscle Group XI (posterior and 
lateral crural muscles with functions including propulsion 
and plantar flexion of the foot).  A 10 percent evaluation 
requires moderate injury.  A 20 percent evaluation requires 
moderately severe injury.  A 30 percent evaluation requires 
severe injury.  38 C.F.R. § 4.71a, Diagnostic Code 5311.

Diagnostic Code 5312 pertains to injury to Muscle Group XII, 
including the anterior muscles of the leg, which function in 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  Under Diagnostic Code 5312, a noncompensable rating is 
assigned for slight injury.  A 10 percent rating would be 
warranted for moderate injury.  A 20 percent disability 
rating is assigned when the disability from injury to muscle 
group XII is moderately severe.  A maximum schedular 
evaluation of 30 percent is in order when the disability is 
severe.  38 C.F.R. § 4.73, Diagnostic Code 5312.  

The current 10 percent evaluation contemplates moderate 
muscle injury.  Under 38 C.F.R. § 4.56, the history and 
complaint of moderate muscle disability includes service 
department records or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability (loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  

The service medical records reveal that the veteran sustained 
what is best described as no more than a moderate muscle 
injury, with a retained foreign body which was surgically 
removed shortly after separation.  There is no indication 
that the in-service injury involved debridement, prolonged 
infection or sloughing of soft parts and intermuscular 
scarring, such that it would be considered a moderately 
severe injury.  While the retained foreign body was removed 
after separation, there is no indication that the veteran 
required hospitalization for a long period for treatment of 
that wound.  

The February 2002 VA examination included the examiner's 
observation that there was "no particular" pain on motion 
but evidence of some weakness and excess fatigue on prolonged 
use of the right foot.  The Board finds that the veteran's 
current complaints are consistent with the cardinal signs and 
symptoms of a moderate muscle injury; particularly, his 
complaints of weakness after use and limited mobility.  While 
the recent VA examinations included evidence that the veteran 
has limited range of motion of the right ankle and big toe 
and some tissue loss in the right leg as compared to the 
left, the Board notes that those findings, and the veteran's 
reported symptoms, are adequately contemplated as some loss 
of muscle substance, which is an objective indication of a 
moderate muscle injury.  The overall evidence of record does 
not demonstrate the characteristics or cardinal signs and 
symptoms of more than a moderate muscle injury.  38 C.F.R. § 
4.56.  Therefore, the Board finds a rating in excess of 10 
percent is not warranted under either Diagnostic Code 5311 or 
5312.  

The record includes the findings pertaining to limited 
impairment of the right foot and the Board has also 
considered whether an increased rating would be warranted 
under 38 C.F.R. § 4.71, Diagnostic Code 5284, pertaining to 
injuries of the foot.  Upon review of the evidence of record, 
however, the Board finds that the evidence does not support 
an increase under that code.  Under Diagnostic Code 5284, a 
10 percent evaluation is warranted for moderate foot injuries 
and a 20 percent evaluation is permitted for moderately 
severe foot injuries.  Although the term "moderate" is not 
defined by regulation, the overall regulatory scheme 
contemplates 10 percent ratings in cases of ankylosis in good 
weight bearing position, or problems so disabling that there 
is atrophy, disturbed circulation and weakness, or where 
there is inward bowing of the tendo achillis with pain on 
manipulation and use, or definite tenderness with 
dorsiflexion of the great toe and limitation of dorsiflexion 
of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278.  The record does not indicate that the veteran's 
disability approximates such degree of severity.  

The veteran's right lower extremity disability cannot be 
rated under both Diagnostic Codes 5311 or 5312 and a 
diagnostic code under 38 C.F.R. § 4.71a, as that would 
constitute pyramiding.  See 38 C.F.R. § 4.14.  (Although a 
separate 10 percent rating is in effect for the residual 
scar, as indicated above, that evaluation is not currently 
under consideration).  

In evaluating the veteran's disability, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.59 under 
which functional loss or weakness due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evidence includes the 
veteran's complaints of tenderness at the right heel and the 
examiner's observation that there was no pain on motion, but 
there was weakness and fatigue on prolonged use of the right 
foot.  While there are findings of decreased range of motion, 
the Board finds that there is no indication that the current 
right lower extremity symptomatology has resulted in 
increased functional impairment that would more closely 
approximate a finding of moderately severe foot injury, such 
that an increased rating is warranted.  38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca, 8 Vet. App. at 202.  

Accordingly, the Board finds that the record presents no 
schedular basis for an increased rating for the disability at 
issue.  Additionally, the Board finds that the record does 
not present evidence sufficient to invoke the procedures for 
assignment of any higher evaluation on an extra-schedular 
basis, pursuant to , absent evidence that the veteran's right 
lower extremity disability markedly interferes with 
employment (beyond that contemplated in 10 percent evaluation 
assigned herein), results in repeated hospitalization, or is 
otherwise so exceptional or unusual as to render application 
of the regular schedular standards impractical.  See 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for an increased rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the right leg (other than a scar) is 
denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


